MEMORANDUM OF DECISION.
The defendant, Mark V. Loubier, appeals from a judgment of the Superior Court, Aroostook County, entered after a jury verdict finding him guilty of operating a motor vehicle while under the influence of intoxicating liquor or with excessive alcohol in his blood, 29 M.R.S.A. § 1312-B (Supp. 1987). Loubier’s sole contention on appeal is that the State failed to make an adequate in-court identification of him at trial. The record in this case reveals that the defendant was adequately identified by the State’s witness, so as to allow the jury to be convinced of his guilt beyond a reasonable doubt. See State v. Guptill, 481 A.2d 772, 775 (Me.1984).
The entry is:
Judgment affirmed.
All concurring.